J   -S74037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

     COMMONWEALTH OF                           :   IN THE SUPERIOR COURT OF
     PENNSYLVANIA                                        PENNSYLVANIA


                  v.


     ALBERT SINGLETON
                                               :   No. 1432 EDA 2017
                          Appellant
                    Appeal from the PCRA Order April 25, 2017
     In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0015370-2009

BEFORE:         BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                             FILED FEBRUARY 07, 2018

         Appellant, Albert Singleton, appeals from the order entered April 25,

2017, denying as untimely his petition for collateral relief filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9545. Additionally, counsel

J.   Matthew Wolfe, Esq. has filed an application to withdraw. We affirm and

grant the application to withdraw.

         In March 2011, Appellant pleaded guilty to two counts of robbery with

threat of immediate serious injury, criminal conspiracy to commit robbery,
carrying    a    firearm without   a   license, and possession of an instrument of

crime.'     Thereafter, Appellant was sentenced to eight to twenty years of

incarceration pursuant to the terms of the negotiated plea agreement.


'    18 Pa.C.S. §§     3701(a)(1)(ii), 903(a)(1), 6106(a)(1), and 907(a)
J   -S74037-17



Appellant filed post -sentence motions that were denied by operation of law.2

Appellant did not file        a   direct appeal.

            In October 2011, Appellant timely filed             a   counseled, PCRA petition

alleging, inter a/ia, violations of constitutional standards, ineffective assistance

of plea counsel, and the sentencing court's failure to consider mitigating

factors.3 See PCRA Petition, 10/11/2011, at 2, 6. The Commonwealth filed

a   response in May 2012. Following an evidentiary hearing, Appellant's PCRA

petition was denied.              See PCRA Ct. Order, 10/22/2012.             Appellant did not

appeal.

            In August 2015, Appellant pro se filed         a   petition seeking reinstatement

of his right to appeal the dismissal of his first PCRA nunc pro tunc. According

to Appellant, PCRA counsel had abandoned him by failing to pursue                       a   timely

appeal. See PCRA Petition, 08/18/2015.                     In March 2016, Appellant pro se

filed   a   separate PCRA petition raising an illegal sentencing claim. In response,

the Commonwealth argued that his illegal sentencing claim was meritless and

untimely; however, the Commonwealth agreed to                       a   hearing on the dismissal

of his first PCRA petition. See Letter Brief, 09/01/2016. Thereafter, the court

appointed counsel who withdrew the illegal sentencing claim.

            Following   a   hearing in October 2016, the court denied Appellant

collateral relief.          See Order, 10/28/2016.             Though still represented by


2 See Pa.R.Crim.P. 720(6)(3).
3 Appellant retained Kathleen Martin, Esq. of the firm Levant & Martin to

represent him in initial, post -sentence proceedings.

                                                   - 2 -
J   -S74037-17



appointed counsel, Appellant timely and pro se filed an appeal.                 However,

upon receiving new information from Appellant's former counsel and              a   request

from the Commonwealth, the court vacated its prior order and scheduled an

additional hearing.4        See Order, 11/07/2016.       In April 2017, following         a

second evidentiary hearing, the PCRA court again denied Appellant relief. See

Order, 04/25/2017.

        Appellant timely appealed. The PCRA court did not direct compliance

with Pa.R.A.P. 1925(b) statement but did file an opinion explaining its

decision. See PCRA Ct. Op. (PCO), 4/25/2017.

        In this Court, appointed counsel has filed   a   brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and an application to withdraw. "Counsel

petitioning to withdraw from PCRA representation must proceed not under

Anders but under Commonwealth v. Turner, 544 A.2d 927                   (Pa. 1988), and

Commonwealth           v.    Finley,   550 A.2d 213     (Pa.      Super.       1988)."
Commonwealth v. Wrecks, 931 A.2d 717, 721-22                        (Pa. Super.      2007)

(citations omitted). "A Turner/Finley no merit letter        is   the appropriate filing.

However, because an Anders brief provides greater protection to the



4 At the original hearing, Robert Levant, Esq. testified on behalf of Ms. Martin's
firm. He indicated his firm's normal appellate procedures and suggested that
it was unlikely that Ms. Martin would have failed to notify Appellant of the
court's disposition or to apprise Appellant of his appellate options. However,
apart from some email correspondence, Mr. Levant acknowledged that
Appellant's file could not be located. Following this hearing, Mr. Levant
informed the Commonwealth that Appellant's file had been located. Based
upon this new information, the PCRA court vacated its prior order. See
Pa.R.A.P. 1701(b)(3).

                                        -3
J   -S74037-17



defendant, we may accept an Anders brief in lieu of            a   Turner/Finley letter."
Commonwealth v. Fusselman, 866 A.3d 1109, 1111 n.3                     (Pa. Super. 2004).

        Thus, we proceed to address whether counsel's Anders brief has

satisfied the requirements of Turner/Finley. To do so, counsel must review

the case zealously and file        a   brief on appeal to this Court detailing the nature

and extent of counsel's review, listing the issues petitioner wants reviewed

along with an explanation of why and how those issues lack merit, and

requesting permission to withdraw. Wrecks, 931 A.2d at 721-22.

        Counsel must also send to the petitioner: (1) a copy of the "no -
        merit" letter/brief; (2) a copy of counsel's petition to withdraw;
        and (3) a statement advising petitioner of the right to proceed pro
        se or by new counsel.

Id. at 722.
        Based on our review, counsel has satisfied, in the most cursory fashion,

the technical demands of          Turner/Finley     in his brief. According to    Appellant,

the PCRA court erred when it credited the testimony of Mr. Levant and

concluded that former PCRA counsel had not abandoned Appellant.                          See

Appellant's Br. at 12. However, counsel notes that credibility determinations

are binding on this Court and, therefore, concludes Appellant's claim is without

merit. See Appellant's Br. at 12-13 (citing in support Commonwealth v.

Abu-.7amal, 720 A.2d 79 (Pa. 1998), cert. denied, 528 U.S. 810 (1999)).

        In addition, counsel has sent the following to Appellant: (1)             a   copy of

his "no   merit" brief, (2)   a   copy of his petition to withdraw, and (3)   a   statement

advising Appellant that he has the right to retain new counsel to pursue the


                                              -4
J   -S74037-17



appeal, proceed pro se, or raise additional points deemed worthy of the court's

attention.       See Letter from Wolfe to Appellant (dated                 7/10/2017).

Accordingly, we proceed to determine whether we agree that Appellant's claim

lacks merit. Wrecks, 931 A.2d at 721.

        We review an order denying a petition under the PCRA to determine

whether the court's decision        is    supported by the evidence of record and free

of legal error. Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa. 2007).

We afford the court's factual findings deference unless there is no support for

them in the certified record. Commonwealth v. Brown, 48 A.3d 1275, 1277

(Pa. Super. 2012) (citing      Commonwealth v. Anderson, 995 A.2d 1184,
1189 (Pa. Super. 2010)).

        Under the PCRA, any petition for relief, including second and subsequent

petitions, must be filed within one year of the date on which the judgment of

sentence becomes final. See Commonwealth v. Bennett, 930 A.2d 1264,

1267 (Pa. 2007). The PCRA time limitations implicate our jurisdiction and may

not be altered or disregarded in order to address the merits of his claims.          Id.
        There are three exceptions:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted   is a   constitutional right that was recognized

                                              -5
J   -S74037-17


        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.    §   9545(b)(1)(i)-(iii).   Any petition attempting to invoke these

exceptions "shall be filed within 60 days of the date the claim could have been

presented." 42 Pa.C.S.       §   9545(b)(2); see Commonwealth v. Gamboa-

Taylor, 753 A.2d 780, 783 (Pa. 2000).

        Appellant concedes that his petition      is   untimely.5 Accordingly, in order

to reach the merits of his issues, he must plead and prove one of the

exceptions to the time bar. See Bennett, 930 A.2d at 1267. According to

Appellant, the dismissal of his first PCRA was         a   fact unknown to him until July

13, 2015, and he filed his petition within sixty days of discovering the

dismissal. Thus, according to Appellant, he can establish either government

interference or newly discovered facts to overcome the time -bar. See PCRA

Petition, 8/18/2015, at 2; Affidavit,8/13/2015.

        Appellant cannot establish the government interference exception.

According to Appellant, the first PCRA court failed to notify him that it had

dismissed his petition. However, Pennsylvania Rule of Criminal Procedure 114



5 Appellant timely filed a post sentence motion on March 11, 2011, which was
denied by operation of law on July 12, 2011. Appellant did not file a direct
appeal from his judgment of sentence.Therefore, his judgment of sentence
became final on August 11, 2011, at the expiration of his thirty days to file a
direct appeal. See Pa.R.A.P. 903; see also 42 Pa.C.S. § 9545(b)(3) (a
judgment of sentence becomes final at the conclusion of direct review or the
expiration of the time for seeking the review). Appellant's petition was filed
on August 18, 2015, more than four years after the judgment became final.

                                          - 6 -
J   -S74037-17


permits service of "any order or court notice      ...   on each party's attorney."

Pa.R.Crim.P. 114(b) (emphasis added) (alternatively directing service upon

the party "if unrepresented"). During Appellant's initial PCRA proceedings, he

was represented by Ms. Martin. The certified record establishes that the court

properly served notice of its dismissal upon Ms. Martin. See PCRA Ct. Order,

10/22/2012, Proof of Service. Accordingly, the court did not interfere with

Appellant's opportunity to timely appeal.6

        With regard to newly discovered facts exception, the PCRA court found

that Appellant could have ascertained the status of his appeal, with reasonable

diligence, by promptly contacting the court. Appellant failed to do so, opting

instead to wait   a   long period of time for "nonresponsive counsel to answer

status inquiries."      Notes of Testimony (N.T.), 4/25/2017, at 5.           PCRA

dismissals are matters of public record, and Appellant could have discovered



6 In its opinion, the PCRA court wrote: "Assuming arguendo that [the PCRA
c]ourt did indeed fail to notify [Appellant] of the dismissal of his first petition,
this lapse, unfortunate though it may be, does not rise to the level of
governmental interference to invoke the time -bar exception." PCO at 4. This
statement is inaccurate. This Court has previously recognized that improper
notice by the PCRA court amounts to governmental interference. See, e.g.,
Commonwealth v. Blackwell, 936 A.2d 497, 501-03 (Pa. Super. 2007)
(concluding that the PCRA court's incorrect notification to a petitioner that his
PCRA counsel had withdrawn amounted to governmental interference that
excused his untimely filing of a subsequent PCRA petition, alleging ineffective
assistance by PCRA counsel). Moreover, absent notice of the entry of a court
order, the appeal period does not commence. Commonwealth v. Carter,
122 A.3d 388, 390-92 (Pa. Super. 2015); Pa.R.A.P. 108(a)(1), (d)(2). Despite
this error, we "may [still] affirm a PCRA court's decision on any grounds if the
record supports it." Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa.
Super. 2012) (citations omitted).

                                       -7
J   -S74037-17


the dismissal in multiple ways. For example, "[a] phone call to       ...   the clerk of

courts would have readily revealed that no appeal had been filed.                  Due

diligence requires that Appellant take such steps to protect his own

interests." Commonwealth v. Carr, 768 A.2d 1164, 1168 (Pa. Super. 2001)

(citing 42 Pa.C.S.A.   §   9545(b)(1)(ii)). Accordingly, Appellant cannot establish

the newly discovered facts exception.

        Appellant's petition was untimely, and he has not established                 a


timeliness exception to the requirements of the PCRA.             Consequently, the

PCRA    court was without jurisdiction to review the merits of Appellant's claim

and properly dismissed his petition. See Ragan, 932 A.2d at 1170. Further,

as we agree      that Appellant's claim on appeal      is   without merit, we grant

counsel's application to withdraw.

        Order affirmed. Application to Withdraw granted.

        Judge Lazarus joins.

        Judge Bowes concurs in result.

Judgment Entered.




  seph D. Seletyn,
Prothonotary



Date: 2/7/18




                                          -8